          Case 20-30968 Document 291 Filed in TXSB on 08/06/20 Page 1 of 2




                          IN THE UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION                                                     ENTERED
                                                                                                          08/06/2020


 In re:                                                §
                                                       §                       Chapter 11
 WATSON VALVE SERVICES, INC                            §
                                                       §                  Case No. 20-30968
            Debtors.                                   §


                          ORDER AUTHORIZING EMPLOYMENT OF SPECIAL

                                   COUNSEL (Related to Doc. No. 272)


          Upon the Application of Robert Ogle (“Trustee”), Chapter 11 Trustee of the bankruptcy estate of

the above named Debtor, praying for authority to employ and appoint the law firm of McDowell

Hetherington, LLP (“MH”) on a limited basis nunc pro tunc, to employ and appoint the law firm of

Chamberlain, Hrdlicka, White, Williams & Aughtry P.C. as special counsel (“CHWWA”) and to designate

Jarrod B. Martin to act as lead counsel to represent the Trustee, and it appearing from the Application and

the Declaration attached thereto that the members of MH and CHWWA are attorneys duly admitted to

practice in this Court, and that neither MH nor CHWWA represent interests adverse to the Trustee, the

above named Debtor, or the bankruptcy estate in the matters upon which it is to be engaged, that MH and

CHWWA are disinterested as that term is defined by § 101(14) of the Bankruptcy Code, that their

employment is necessary and would be in the best interest of the estate, and that the case is one that requires

retention of counsel, it is:

          ORDERED that the Trustee is hereby authorized to employ and appoint MH as special counsel,

with Jarrod B. Martin acting as lead counsel, to represent the Trustee in this case, effective as of June 4,

2020 – June 12, 2020; and it is further

          ORDERED that the Trustee is hereby authorized to employ and appoint CHWWA as special

counsel, with Jarrod B. Martin acting as lead counsel, to represent the Trustee in this case, effective as June

12, 2020; it is further


ORDER AUTHORIZING EMPLOYMENT OF COUNSEL                                                                PAGE | 1
         Case 20-30968 Document 291 Filed in TXSB on 08/06/20 Page 2 of 2



        ORDERED that MH is authorized to withdraw as counsel and is deemed to have withdrawn

effective June 12, 2020; it is further



        ORDERED that MH and CHWWA are authorized to perform the professional services as provided

on Exhibit A to the Application to prevent duplicity in services between special counsel and general

counsel, which duties may be amended in the Trustee’s sole discretion as the case proceeds; it is further

        ORDERED that neither MH, nor CHWWA shall be compensated by the bankruptcy estate for

performing duties required to be performed by the Trustee; it is further

        ORDERED that the fees and reimbursement of expenses of both MH and CHWWA are subject to

application to and approval by the Court; and it is further

        ORDERED that in no way shall the bankruptcy estate pay any costs or expenses relating to the

transition of the engagement from MH to CHWWA; and it is further

        ORDERED that should the Trustee desire for CHWWA to perform any additional professional

services, other than those authorized herein, leave is hereby granted for the Trustee to file such other

applications or supplemental applications as may be necessary or appropriate.



        Signed this ______ day of ________________, 2020.
 Signed: August
         October06,
                 17,2020
                     2018

                                                                  ____________________________________
                                                                                 Marvin Isgur
                                                              ____________________________________
                                                                       United
                                                              Marvin Isgur    States Bankruptcy Judge
                                                              United States Bankruptcy Judge




ORDER AUTHORIZING EMPLOYMENT OF COUNSEL                                                            PAGE | 2
